Title: From George Washington to Henry Churchill, 9 August 1759
From: Washington, George
To: Churchill, Henry

 

Sir,
Mount Vernon 9th August 1759

I am desird in a Letter which I have just received from Colo. Bassett, to send to you for a Chesnut horse that he has lately purchased—the bearer awaits on you for the purpose. I was in hopes we should have had the pleasure of seeing you at Mount Vernon in yo[ur] way up—Mrs. Washington (who joins in her Compliments) impeaches you of a breach of promise in failure of this, and I don’t know a better method of attonement, than coming soon and doubling the intended time of stay.—I am Sir Yr Most Obedt Servt

Go. Washington

